Per Curiam.
The assignments of error brought forward on this appeal are without merit and are overruled. Even so, the Court, ex mero motu, takes cognizance of the fact that the verdict is not sufficient to support the judgment. It neither alludes to the bill of indictment nor uses language to show the conviction of the offense charged therein. Therefore, on authority of S. v. Brown, ante, 311, and for the reasons stated therein, a venire de novo is ordered.
Moreover, if the Solicitor desires to try the defendant for transporting, as well as for the unlawful possession of intoxicating liquors, he must obtain an indictment charging the defendant with the unlawful and wilful transportation of intoxicating liquors, contrary to law. No such charge is contained in the bill of indictment under which the jury *316purported to convict him of illegally transporting intoxicating liquors.

Venire de Novo.